Name: Political and Security Committee Decision ATALANTA/3/2009 of 21Ã April 2009 on the setting up of the Committee of Contributors for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: Africa;  EU institutions and European civil service;  information and information processing;  criminal law;  international security
 Date Published: 2009-05-06

 6.5.2009 EN Official Journal of the European Union L 112/9 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/3/2009 of 21 April 2009 on the setting up of the Committee of Contributors for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2009/369/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1) (Atalanta), and in particular Article 10(5) thereof, Whereas: (1) Under Article 10(5) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take relevant decisions on the setting up of a Committee of Contributors (CoC) for Operation Atalanta. (2) The European Council Conclusions of Nice of 7, 8 and 9 December 2000 and those of Brussels of 24 and 25 October 2002 laid down the arrangements for the participation of third States in crisis management operations and the setting up of a CoC. (3) The CoC will play a key role in the day-to-day management of Operation Atalanta. It will be the main forum where contributing States collectively address questions relating to the employment of their forces in the Operation. The PSC, which exercises the political control and strategic direction of the Operation, will take account of the views expressed by the CoC. (4) In accordance with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications, HAS DECIDED AS FOLLOWS: Article 1 Establishment and terms of reference A Committee of Contributors (CoC) for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) is hereby established. Its terms of reference are laid down in the European Council Conclusions of Nice of December 2000 and those of Brussels of October 2002. Article 2 Composition 1. The CoC members shall be as follows:  representatives of all Member States,  representatives of third States participating in the Operation and providing significant military contributions, as referred to in the Annex, 2. The EU Operation Commander, the Director-General of the European Union Military Staff, or their representatives and representatives of the Commission shall attend the CoC meetings. 3. Third persons may be invited for relevant parts of the discussion, as appropriate. Article 3 Chair Without prejudice to the prerogatives of the Presidency, the CoC shall be chaired by the Secretary-General/High Representative or his representative in close consultation with the Presidency and the Chairman of the European Union Military Committee (CEUMC) or his representative. Article 4 Meetings 1. The CoC shall be convened by the Chair on a regular basis. Where circumstances require, emergency meetings may be convened on the Chairs initiative, or at the request of a member. 2. The Chair shall circulate in advance a provisional agenda and documents relating to the meeting. A summary of the meeting shall be circulated after each meeting. Article 5 Procedure 1. Except as provided in paragraph 3 and without prejudice to the competencies of the PSC and the responsibilities of the EU Operation Commander,  unanimity of the representatives of States contributing to the Operation shall be required for the CoC to take decisions on the day-to-day management of the Operation,  unanimity of the CoC members shall be required for the CoC to make recommendations on possible adjustments to operational planning, including possible adjustments to objectives. The abstention of a member shall not preclude unanimity. 2. The Chair shall establish that the majority of the representatives of States entitled to take part in the deliberations is present. 3. All procedural questions shall be settled by the simple majority of the members present at the meeting. 4. Denmark shall not take part in any decision of the CoC. Article 6 Confidentiality 1. The Council Security Regulations shall apply to the meetings and proceedings of the CoC. In particular, representatives in the CoC shall possess adequate security clearance. 2. The deliberations of the CoC shall be covered by the obligation of professional secrecy, except insofar as the CoC unanimously decides otherwise. Article 7 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 21 April 2009. For the Political and Security Committee The Chairperson I. Ã RÃ MEK (1) OJ L 301, 12.11.2008, p. 33.